Citation Nr: 0718618	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a November 1965 rating decision which denied 
service connection for paroxysmal auricular fibrillation 
contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for paroxysmal auricular 
fibrillation.

3.  Entitlement to service connection for coronary artery 
disease status post stent placement.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1962. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

In a November 1965 rating decision, service connection was 
denied for paroxysmal auricular fibrillation.  The veteran 
was informed of that decision and of his appeal rights by 
letter from the RO dated November 18, 1965.  He did not 
appeal.

In an April 1966 rating decision, the RO denied the reopening 
of the claim of service connection for paroxysmal auricular 
fibrillation.  The veteran was informed of that decision and 
of his appeal rights by letter from the RO dated April 25, 
1966.  He did not appeal.

In a September 2004 rating decision, the RO declined to 
reopen the claim of service connection for paroxysmal 
auricular fibrillation.  The RO also denied service 
connection for coronary artery disease status post stent 
placement.  The veteran perfected an appeal as to those 
determinations.

In a February 2005 rating decision, the RO denied the 
veteran's claim of CUE in the November 1965 rating decision 
which denied service connection for paroxysmal auricular 
fibrillation.  The veteran perfected an appeal of that 
denial.

In February 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Issue clarification 

The RO adjudicated the issue of service connection for 
coronary artery disease on a direct basis and as secondary to 
paroxysmal auricular fibrillation.  At the hearing, the 
veteran and his representative indicated that they are not 
claiming secondary service connection.  See the February 26, 
2007 transcript, pages 21-22.  Therefore, the issue regarding 
service connection for coronary artery disease is limited to 
direct service connection.

Issue not on appeal

In a February 2006 rating decision, the RO denied the 
reopening of a claim of service connection for a right knee 
scar.  To the Board's knowledge, the veteran has not 
disagreed with that determination.  That issue is therefore 
not in appellate status.
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The November 1965 rating decision which denied service 
connection for paroxysmal auricular fibrillation was 
supported by the evidence then of record; and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.

2.  The RO last finally denied the veteran's request to 
reopen his previously-denied claim of entitlement to service 
connection for paroxysmal auricular fibrillation in an April 
1966 rating decision.  

3.  The evidence received since the April 1966 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for service connection for 
paroxysmal auricular fibrillation.

4.  The competent medical evidence of record does not 
demonstrate that coronary artery disease was diagnosed in 
service or within one year after the veteran's separation 
from active service.


CONCLUSIONS OF LAW

1.  The November 1965 rating decision denying service 
connection for paroxysmal auricular fibrillation did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2006).

2.  The April 1966 rating decision denying the veteran's 
request to reopen his previously-denied claim of entitlement 
to service connection for paroxysmal auricular fibrillation 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

3.  The evidence received since the April 1966 rating 
decision is not new and material, and the claim of 
entitlement to service connection for paroxysmal auricular 
fibrillation is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

4.  Coronary artery disease was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for 
paroxysmal auricular fibrillation.  He has advanced two 
alternative theories.  First, he seeks revision of the 
November 1965 RO rating decision which initially denied 
service connection for paroxysmal auricular fibrillation 
based upon his claim of CUE therein.  In the alternative, he 
seeks to reopen his previously-denied claim of entitlement to 
service connection for paroxysmal auricular fibrillation, 
which was last denied in April 1966, based on the submission 
of new and material evidence.  Compare 38 C.F.R. §§ 3.105, 
3.156 (2006).  

The veteran is also seeking service connection for coronary 
artery disease status post stent placement.  As was discussed 
in the Introduction, he has limited his theory of entitlement 
to one of direct causation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  In concluding that the VCAA is not applicable 
to allegations of CUE, the Court's opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."  
Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Therefore, a "claimant," as 
defined by 38 U.S.C.A. § 5100, cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2006).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

As for the new and material claim regarding paroxysmal 
auricular fibrillation, the VCAA appears to have left intact 
the requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the coronary artery disease claim, and with respect to 
the provision of VCAA notice in the new-and-material claim 
regarding paroxysmal auricular fibrillation, the Board has 
carefully considered the provisions of the VCAA.  For reasons 
expressed immediately below, the Board finds that the 
development of these issues has proceeded in accordance with 
the provisions of the VCAA.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in May 
2004, which was specifically intended to address the 
requirements of the VCAA.  In that letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  Moreover, the VCAA letter informed 
the veteran of the need to submit new and material evidence 
to reopen the previously-denied claim of service connection 
for paroxysmal auricular fibrillation.  This advisement 
satisfied the requirements of the later-decided case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously denied claims.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised to send any treatment records pertinent 
to his claims, especially those which are recent (within the 
last 12 months), and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
if it is determined that a VA examination is required, he 
will be notified by a VA medical center.  [A VA examination 
was conducted in August 2004.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically told the veteran to 
submit any evidence in his possession that pertains to his 
claims.  This request is open ended.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in September 
2004, after the May 2004 VCAA letter.  Therefore, the timing 
of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to these claims, element (2) is not at issue.  Element (3) 
is in dispute and was addressed by the VCAA letter described 
above.  As for elements (4) and (5), the Board notes that the 
RO did not address these two elements in a VCAA letter.  
However, the essential fairness of the adjudication was not 
affected.  The Board accordingly finds that there is no 
prejudice to the veteran in the lack of the VCAA notice via a 
letter as to elements (4) and (5) in Dingess/Hartman.  See 
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).  

In any event, because the Board concludes below that the 
claim for service connection for paroxysmal auricular 
fibrillation is not reopened and that the preponderance of 
the evidence is against the claim for service connection for 
coronary artery disease, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  It is clear that 
the veteran is amply aware of his responsibilities and those 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

As for the claim of entitlement to service connection for 
coronary artery disease, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate that claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes service medical records, private treatment records, 
and reports of VA examinations, which will be described 
below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue of new and material evidence to reopen a claim of 
service connection for paroxysmal auricular fibrillation and 
the issue of direct service connection for coronary artery 
disease has been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in February 
2007, a transcript of the hearing is associated with the 
veteran's VA claims folder.

The Board will therefore move on to a discussion of the 
issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, to include cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This presumption of soundness applies 
to wartime veterans and to peacetime veterans who rendered 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304 (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Additional law and regulations pertaining to specific issues 
will be set forth where appropriate below.

1.  Whether a November 1965 rating decision which denied 
service connection for paroxysmal auricular fibrillation 
contained CUE.

Pertinent law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. §§ 3.104, 3.105 
(2006).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the November 
1965 rating decision

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in a disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1965).

A peacetime veteran who has had active, continuous service of 
six months or more will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time thereof, or where evidence or medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  Any evidence 
acceptable as competent to indicate the time of existence or 
inception of the condition may be considered.  Determinations 
based on medical judgment will take cognizance of the time of 
inception or manifestation of disease or injury following 
entrance into service, as shown by proper service authorities 
in service records, entries or reports.  Such records will be 
accorded reasonable weight in consideration of other evidence 
and sound medical reasoning.  Opinions may be solicited from 
Veterans Administration medical authorities when considered 
necessary.  38 C.F.R. § 3.305(a) (1965).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
when there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1965).

For the peacetime service, the specific finding requirement 
that an increase in disability is due to the natural progress 
of the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition, aside from any 
extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 C.F.R. § 3.306(c) (1965).

Factual Background

A short statement of facts is in order.  As noted above, only 
evidence which was of record at the time of the November 1965 
decision may be considered.

The veteran's service medical records reflect that on the 
September 1958 entrance examination the heart was normal.  In 
August 1961, the veteran complained of chest pain.  Chest X-
rays taken in October 1961 were normal.  An electrocardiogram 
done in October 1961 showed an occasional premature 
ventricular contraction.  
The impression was "probably within normal limits."  

In September 1962, the veteran complained of a sudden onset 
of a rapid heart beat.  Auricular fibrillation was diagnosed 
by a private doctor, and the veteran was hospitalized at 
military facility.  The veteran reported that since high 
school he had had multiple episodes of a fast heartbeat 
lasting five minutes and usually occurring after strenuous 
activity.  He indicated that he had had twenty such episodes 
in the last two years.  He also stated that from birth to 
about age seven he required multiple hospitalizations for 
episodes of chest pain and shortness of breath and around age 
eight or nine he was diagnosed with rheumatic fever.  

An examination and electrocardiogram during the September 
1962 in-service hospitalization revealed a normal heart on 
physical examination and normal electrocardiogram with normal 
sinus rhythm.  The veteran had had no more episodes of fast 
heart rate or lightheadedness since the beginning of the 
hospitalization and felt perfectly well.  The examining 
doctor during the hospitalization determined that the 
manifestations of the auricular fibrillation existed prior to 
service and that the disorder had not been aggravated by 
service.  

Of record is a record of medical board proceedings in October 
1962.  The medical board determined that the veteran had 
moderate paroxysmal auricular fibrillation with a normal 
heart.  The medical board concluded that the disorder existed 
prior to active service and that it was not permanently 
aggravated by service.  The veteran was thereupon separated 
from military service.

In August 1965, the veteran filed a claim for service 
connection for "fibrillation of the heart".  He submitted a 
medical certificate from a private doctor, K.H.F., MD.  That 
doctor indicated that the veteran had rheumatic fever at age 
eight and recovered without any cardiac involvement; that he 
participated in high school baseball, football, and 
basketball without symptoms; and that that there was no 
recurrence of rheumatic fever.  Dr. K.H.F. noted that in 1962 
the veteran suddenly developed a very rapid heart rate for 
which he was hospitalized at a military facility, and that 
the diagnosis was acute auricular fibrillation without 
evidence of organic heart disease.  The doctor reported that 
since service the veteran had had several recurrences of 
rapid irregular heartbeat.  The diagnosis was acute 
intermittent cardiac arrhythmia (auricular fibrillation and 
tachycardia).

In October 1965, the veteran submitted a statement of a 
fellow airman who said that in service the veteran complained 
of chest pain.
 
In the November 4, 1965 rating decision which is now being 
challenged, the RO denied the claim of entitlement to service 
connection for paroxysmal auricular fibrillation based on 
records which showed that the paroxysmal auricular 
fibrillation preexisted active service, and apparently based 
on a finding that there was no increase in disability during 
active service. 

Analysis

The veteran has not identified any specific law or regulation 
that was in effect in November 1965 and was misapplied by the 
RO.  Instead he in essence challenges the factual conclusions 
reached by the RO.    

The veteran argues that he was unjustly treated by the VA 
when his claim was denied in November 1965.  In particular, 
the various statements submitted by the veteran and his 
testimony reflect his belief that his paroxysmal auricular 
fibrillation did not preexist active service.  He has cited 
to the fact that he played sports while in high school and 
that the disorder was not diagnosed prior to active service.  
The veteran also challenges the accuracy of the medical 
history of his pre-service symptomatology as noted in the 
narrative summary of the in-service hospitalization starting 
in September 1962.  He claims that he did not have cardiac 
symptomatology prior to service and that any such notations 
to the contrary are simply false.  The veteran also suggests 
that the August 1965 medical certificate from Dr. K.H.F. 
should have been given more probative weight.

In that same vein, the veteran's representative argued at the 
hearing that there is a lot of misinformation in the 
veteran's service medical records.  See the February 2007 
hearing transcript, pages 18, 20.  

The Board finds that these contentions, which concern whether 
the paroxysmal auricular fibrillation preexisted active 
service, amount to disagreement as to how the evidence extant 
at the time of the November 1965 RO rating decision was 
weighed and evaluated.  Such a disagreement cannot constitute 
a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to claim 
CUE on the basis that previous adjudicators had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE"); see also Russell, supra (to 
same effect).  
To address these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in November 
1965 to determine how probative it is, in pursuit of reaching 
its own conclusion as to whether the veteran had paroxysmal 
auricular fibrillation prior to active service.  Such a 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.  

To the extent the veteran is asserting that the August 1965 
statement from Dr. K.H.F. was not considered by the RO, an 
allegation that the RO did not consider a certain piece of 
evidence, by itself, is insufficient to properly plead CUE.  
See Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000).

To the extent that the veteran and his representative present 
arguments based on evidence that was not of record at the 
time of the November 1965 rating decision (to include January 
1966 statements from the veteran's high school coach and a 
pre-service supervisor), such post-November 1965 evidence 
cannot be considered in determining whether there was CUE in 
the November 1965 rating decision.  As discussed above, a CUE 
claim is based on the evidence of record at the time of the 
prior decision.  See Damrel, supra.

The Board does not necessarily dispute that the RO's 1965 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown in this case.  Based on the evidence of record at the 
time of the decision, the RO's decision was not undebatably 
erroneous.

In short, the veteran's contentions are that the RO failed to 
properly assess evidence which was favorable to his claim, 
specifically the August 1965 medical certificate from Dr. 
K.H.F.  This amounts to asking the Board to reweigh the 
evidence which was then of record.  Manifestly, such 
contentions cannot amount to a successful CUE claim.  See 
Crippen, supra.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for paroxysmal auricular 
fibrillation.

As was discussed above, the veteran has advanced an 
alternative theory of entitlement to service connection for 
paroxysmal atrial fibrillation in the addition to the CUE 
claims discussed above.  He seeks to reopen the previously-
denied claim based upon the submission of new and material 
evidence. 

The veteran's initial claim was denied by the RO in the 
November 1965 decision, which was not appealed.  The 
veteran's claim to reopen the previously denied claim of 
service connection for paroxysmal auricular fibrillation was 
subsequently denied in an April 1966 rating decision.  The 
veteran did not appeal that decision.  
The veteran's most recent request to reopen the paroxysmal 
auricular fibrillation was denied in the September 2004 RO 
rating decision; he has appealed that decision.  

Under such circumstances, the Board must determine whether 
new and material evidence has been received which serves to 
reopen the previously-denied claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) [the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits].

Pertinent law and regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in March 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Factual background

The "old" evidence

The veteran filed an initial claim of entitlement to service 
connection for paroxysmal auricular fibrillation in August 
1965.  As was noted above, that claim was denied by the RO in 
November 1965.  A subsequent claim was denied by the RO in an 
unappealed April 1966 decision.

The evidence of record at the time of the most recent final 
RO decision in April 1966 included the veteran's service 
medical records and the August 1965 medical certificate, 
which have been discussed above.  The service medical records 
in essence indicated that the veteran's paroxysmal auricular 
fibrillation had preexisted service and had not been 
aggravated thereby.  The August 1965 report of Dr. K.H.F., 
although indicating that the veteran had been hospitalized 
for rheumatic fever at age 8, further indicated that the 
veteran had participated in sports in high school and that he 
initially experienced rapid heartbeat in 1962 during military 
service.

In November 1965, the RO denied the veteran's claim based on 
the lack of evidence of in-service aggravation of the pre-
existing paroxysmal auricular fibrillation.  That decision 
was not appealed by the veteran.  Instead, he requested that 
his claim be reopened.

The April 1966 decision

Additional evidence at the time of the April 1966 rating 
decision included January 1966 lay statements from associates 
who claimed that the veteran did not have a cardiac 
disability prior to active service, as well as the report of 
March 1966 VA examination showing a diagnosis of paroxysmal 
atrial fibrillation with a normal electrocardiogram.  

In the April 1966 rating decision, the RO concluded that new 
and material evidence had not been submitted and therefore 
the veteran's request to reopen the claim was denied.  

The veteran was informed of the April 1966 rating decision by 
letter  
from the RO dated April 25, 1966.  His appeal rights were 
provided in an enclosure to that letter.  He did not appeal.  

The veteran filed to reopen his claim in March 2004.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since April 1966 
will be discussed below.

Analysis

Initial matter - change in law

The veteran's claim was last denied in April 1966 based on a 
finding by the RO that the veteran had a pre-existing 
paroxysmal auricular fibrillation which was not aggravated by 
his military service.  Since April 1966, the law has changed 
regarding the presumption of soundness for peacetime-service 
veterans who rendered service on or after January 1, 1947 
(applying the wartime-service presumption of soundness to 
these particular peacetime-service veterans), and the 
evidentiary standard for rebutting the statutory presumption 
of soundness for both wartime-service veterans and peacetime-
service veterans who rendered service on or after January 1, 
1947.  See 38 U.S.C.A. § 1137, 38 C.F.R. § 3.304, VAOPGCPREC 
3-2003; see also Wagner, supra.  

The first matter for the Board's consideration is whether 
these changes are a substantive change in the law creating a 
new cause of action.  See Spencer v. Brown, 4 Vet. App. 283 
(1993) [where there is an intervening change in law or 
regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis]. 

It appears from the jurisprudence of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) that 
applying the wartime-service presumption of soundness to 
these particular peacetime-service veterans was procedural 
and was not substantive in nature.  

The Federal Circuit and the Court have both held that where a 
claim is based upon a substantive right created by a 
statutory or regulatory provision that did not exist at the 
time of the prior final denial of the claim, adjudication of 
the latter claim is not a "reopening" of the first claim, 
such as would be prohibited, absent new and material 
evidence, by section 7104(b).  The fact of the intervening 
change in law is itself sufficient to change the factual 
basis such that the latter claim is not a "claim based upon 
the same factual basis" as the former claim.  See Routen v. 
West, 142 F.3d 1434, 1141-42 (Fed. Cir. 1998); Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994); Boggs v. 
West, 11 Vet App 334, 342 (1998); and Anglin v. West, 11 Vet. 
App. 361, 368 (1998).  

However, in Routen, the Federal Circuit held that a 1992 
change extending the "clear and unmistakable evidence" 
rebuttal standard for the presumption of aggravation of a 
pre-existing injury or disease that underwent an increase in 
disability during service to veterans with peacetime service 
after December 31, 1946, was not a substantive change in the 
law creating a new cause of action.  See Routen, 142 F.3d at 
1442.  The Federal Circuit noted that the change in the 
evidentiary standard required to rebut the presumption is 
procedural in nature.  The Federal Circuit stated that 
changing the Government's evidentiary standard for peacetime-
service veterans did not effect a substantive change in the 
law - that is, it did not create a new cause of action - 
since no new basis of entitlement was created.  The Federal 
Circuit noted that peacetime-service veterans simply benefit 
from a stronger presumption toward the same ultimate 
disability entitlement based on the same factual predicates, 
that is, aggravation of a pre-existing injury or disease.  
Id.

The Board finds that the holding in Routen applies in this 
case.  In this case, the wartime-service presumption of 
soundness has been extended to peacetime-service veterans who 
served on or after January 1, 1947.  The change in the law 
regarding the evidentiary standard for the presumption of 
soundness of peacetime-service veterans is also procedural in 
nature.  The change in the Government's evidentiary standard 
for rebutting the presumption of soundness for peacetime-
service veterans does not effect a substantive change in the 
law.  It does not create a new cause of action because there 
is no new basis of entitlement.  There is no new basis of 
entitlement to service connection for a particular disability 
because prior to the change in the law, service connection 
could already be granted for a disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Therefore, the change in the law 
regarding the presumption of soundness for peacetime-service 
veterans is not a substantive change creating a new cause of 
action.  As such, the veteran must still present new and 
material evidence to reopen his claim of entitlement to 
service connection for paroxysmal auricular fibrillation.

Furthermore, the Federal Circuit in Routen held that the 1992 
change in the evidentiary standard extending the "clear and 
unmistakable evidence" rebuttal standard for the presumption 
of aggravation of a pre-existing injury or disease that 
underwent an increase in disability to veterans with 
peacetime service after December 31, 1946 did not itself 
constitute new and material evidence to reopen a claim.  See 
Routen, 142 F.3d at 1439-41; see also Smith v. West, 12 Vet. 
App. 312 (1999); Hicks v. West, 12 Vet. App. 86 (1998).  The 
Federal Circuit noted that a change in the evidentiary 
standard required to rebut a presumption such as the one at 
issue in that case was not considered "evidence" by the 
Federal Circuit because the presumption itself never was 
evidence.  Routen, 142 F.3d at 1440.  

In light of Routen, the Board finds that the change in the 
law regarding extending the wartime-service presumption of 
soundness to peacetime-service veterans cannot be considered 
to be equivalent to new and material evidence to reopen the 
veteran's claim, since the presumption of soundness is not in 
and of itself evidence.

As for the more recent change pursuant to Wagner regarding 
the presumption of soundness for both wartime-service 
veterans and veterans with peacetime service after December 
31, 1946, it appears from the jurisprudence of the Court that 
the change in the law regarding the statutory presumption of 
soundness was procedural and was not substantive in nature.  
It does not create a new cause of action warranting a de novo 
review of the veteran's claim.  In addition, the statutory 
presumption of soundness is a rule of law for handling 
evidence and it is not itself considered to be evidence.  
Thus, a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim.  See Kent v. Nicholson, 20 Vet. App. 1, 7, 8 
(2006).

Thus, cases such as Wagner do not serve to provide a basis 
for de novo review of the veterans' claim.

The additional evidence

The "old" evidence demonstrated the existence of paroxysmal 
auricular fibrillation.  The crucial matter at issue is 
whether the additionally received evidence shows that the 
veteran's paroxysmal auricular fibrillation was incurred in 
or aggravated by service.  

Evidence added to the record since the last denial in April 
1966 includes post-service private medical records, a report 
of an August 2004 VA examination, statements and testimony of 
the veteran, and contentions of his representative.

Private treatment records and the report of the August 2004 
VA examination show a continuing diagnosis of paroxysmal 
atrial/auricular fibrillation.  This evidence, while new in 
the sense that these particular records had not been 
previously associated with the veteran's claims file, is not 
material.  The presence of paroxysmal auricular fibrillation 
was known at the time the RO denied the veteran's claim in 
April 1966; the matter of the existence of paroxysmal 
auricular fibrillation has never been in dispute.  The 
medical evidence received since April 1966 merely reflects 
that paroxysmal auricular fibrillation still exists.  Such 
evidence, although new, is not material, since it does not 
establish in-service incurrence or aggravation of such 
disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With regard to the veteran's various statements and testimony 
and his representative's contention that his paroxysmal 
auricular fibrillation was incurred in service, such lay 
statements cannot be considered material as to the crucial 
medical question presented, whether service caused or 
aggravated the veteran's paroxysmal auricular fibrillation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

The veteran and his representative have pointed to a January 
1966 statement of his high school coach as being new and 
material evidence.  See the February 2007 hearing transcript, 
page 20.  However, that statement was of record at the time 
of the last final rating decision in April 1966, and it was 
in fact mentioned in that rating decision as well as in the 
April 25, 1966 letter from the RO to the veteran informing 
him of the continued denial of his claim.  The coach's 
statement manifestly cannot be considered to be new and 
material evidence.

Also now of record are numerous statements of the veteran to 
the effect that he was 
In good health at the time of his enlistment; that he played 
high school sports, and that his problems with atrial 
fibrillation began in 1962, in service.  These statements are 
reiterations of statements he made or submitted in connection 
with his previous claims in the 1960s.  The veteran's 
repeated contentions are therefore not new. 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

In short, after a careful review of the evidence which has 
been received since the April 1966 decision denying the 
veteran's claim to reopen entitlement to service connection 
for paroxysmal auricular fibrillation, the Board concludes 
that new and material evidence has not been submitted to 
reopen the claim.  The evidence does not relate to 
unestablished facts necessary to substantiate the claim, both 
in-service incurrence or aggravation of disease or injury and 
medical nexus.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

3.  Entitlement to service connection for coronary artery 
disease status post stent placement.

Pertinent law and regulations

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

Initial comments

There appear to be two diagnoses which are pertinent to this 
case: paroxysmal atrial fibrillation, which as discussed 
above was initially medically identified in 1962; and 
coronary artery disease, which as first identified in 2001.  
The veteran has claimed that his heart disability, regardless 
of whether it is diagnosed as paroxysmal auricular 
fibrillation or coronary artery disease, was incurred in 
active service.  
The RO has treated the claim for service connection for 
coronary artery disease as a separate claim from the claim 
pertaining to paroxysmal auricular fibrillation.  The Board 
agrees.  

The veteran's initial claim of entitlement to service 
connection, in August 1965, referred to "heart disability"; 
however, the veteran went on to specify that the "heart 
disability" was  "fibrillation of the heart".  There is no 
indication that the veteran was seeking service connection 
for coronary artery disease until he filed his present claim 
in April 2004.   Indeed, coronary artery disease was not 
diagnosed until 2001.  Moreover, there is no indication that 
the RO adjudicated anything but the mater of service 
connection for paroxysmal atrial fibrillation in its 1965 and 
1966 decisions.

For these reasons, the Board finds that there is no prior 
final decision as to the issue of the veteran's entitlement 
to service connection for coronary artery disease.  
The Board may therefore review this issue on a de novo basis.  

As noted in the Introduction of this decision, the veteran is 
not claiming that his coronary artery disease is secondary to 
the paroxysmal auricular fibrillation, but rather that his 
coronary artery disease itself began in active service.  
Because the veteran's claim for service connection for 
paroxysmal auricular fibrillation remains denied, service 
connection for coronary artery disease on a secondary basis 
is not available in any event.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).    

Discussion

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
coronary artery disease.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that coronary 
artery disease was not diagnosed in service or within the one 
year presumptive after the veteran's separation from active 
service.  See 38 C.F.R. § 3.309(a) (2006).  While the veteran 
had complaints in service of fast heartbeat, weakness, 
lightheadedness, and shortness of breath, service medical 
records from the veteran's period of active service show no 
diagnosis of coronary artery disease.  Instead, as has been 
discussed above these records reflect a diagnosis of 
auricular fibrillation.  The October 1962 military medical 
board diagnosed a normal heart.  

Moreover, the August 1965 statement from Dr. K.H.F. does not 
reveal a diagnosis of coronary artery disease.  Neither does 
the report of the March 1966 VA examination.  Coronary artery 
disease was evidently first diagnosed in 2001, almost four 
decades after service.  

The veteran appears to assert that the symptomatology he 
experienced in service, such as fast heartbeat and shortness 
of breath, represented the onset of coronary artery disease.  
There is no competent medical evidence which supports that 
theory.  It is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

Element (2), in-service disease, has therefore not been 
satisfied, and the claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus exists.  No medical professional has stated 
that the veteran's coronary artery disease was incurred in 
service, nor is there evidence in the medical records 
otherwise showing that the veteran's coronary artery disease 
was incurred in service.  In fact, the August 2004 VA 
examiner opined that it was less likely than not that the 
veteran's current heart condition was incurred in or 
aggravated by active service. 

To the extent that the veteran is claiming that his current 
coronary artery disease is related to his active service, the 
Board again notes that he is not competent to opine on 
medical matters such as the date of onset of a claimed 
disability.  See Espiritu, supra.

Implicit in the veteran's presentation is the contention that 
his cardiac symptomatology began in service and continued 
thereafter.  To the extent that the veteran may be contending 
that he has had symptoms of coronary artery disease, as 
opposed to auricular fibrillation, continually after service, 
the Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, the objective 
medical evidence of record establishes the onset of 
symptomatology of coronary artery disease at the earliest in 
2001, nearly four decades after service.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current coronary artery 
disease to service.  Hickson element (3) has also not been 
satisfied.

In the absence of the required Hickson second and third 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for coronary artery disease.  The benefit sought 
on appeal is accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

The claim of CUE in the November 1965 VA rating decision in 
failing to grant service connection for paroxysmal auricular 
fibrillation is dismissed.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
paroxysmal auricular fibrillation is not reopened.  
The benefit sought on appeal remains denied.

Service connection for coronary artery disease status post 
stent placement is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


